Citation Nr: 0636544	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  02-09 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for arthritis, both 
knees and ankles, including as secondary to service-connected 
march fracture, left foot.

2.  Entitlement to a compensable evaluation for march 
fracture, left ankle.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from August 1945 to January 
1946.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The veteran reportedly testified in support of these claims 
at a hearing held at the RO before a Decision Review Officer 
in March 2003.  However, according to the RO, the transcript 
of any such hearing does not exist or has been lost.  The RO 
informed the veteran of this fact and, in a written statement 
received in March 2006, the veteran responded that he did not 
want to testify at another hearing.  The Board thus deems 
this case ready for appellate review.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.    

2.  Arthritis of the knees and ankles is not related to the 
veteran's service or service-connected left foot disability 
and did not manifest to a compensable degree within a year of 
his discharge from service.  

3.  The veteran's left foot disability is asymptomatic.


CONCLUSIONS OF LAW

1.  Arthritis of both knees and ankles was not incurred in or 
aggravated by service, may not be presumed to have been so 
incurred, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2005).  

2.  The criteria for entitlement to a compensable evaluation 
for march fracture, left foot, have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. § 
3.159, 4.1,-4.10, 4.71a, Diagnostic Code 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claims such 
that the Board's decision to proceed in adjudicating these 
claims does not prejudice the veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claims by letters dated October 2001, December 2003 and March 
2004, the first before initially deciding those claims in a 
rating decision dated December 2001.  The timing of such 
notice thus reflects compliance with the requirements of the 
law as found by the Court in Pelegrini II.  The content of 
this notice read in conjunction with the content of the 
notices provided after the December 2001 rating decision also 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II.   

In the VCAA notice letters, the RO acknowledged the veteran's 
claims, notified him of the evidence needed to substantiate 
those claims, identified the type of evidence that would best 
do so, informed him of VA's duties to notify and assist and 
indicated that it was developing his claims pursuant to that 
duty.  As well, the RO identified the evidence it had 
received in support of the veteran's claims and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the veteran in obtaining 
all outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the veteran to sign the 
enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the veteran to identify or send directly 
to VA all pertinent evidence to support his claims, including 
that which was requested.  

The content of these notice letters does not reflect 
compliance with the requirements of the law as found by the 
Court in Dingess/Hartman.  Therein, the RO did not provide 
the veteran information on disability ratings or effective 
dates.  However, the veteran has not been prejudiced as a 
result thereof.  Bernard, 4 Vet. App. at 394.  As noted 
below, the disposition with regard to the veteran's claims is 
unfavorable.  Therefore, any question relating to the 
appropriate disability rating or effective date to be 
assigned a grant of service connection or the appropriate 
effective date to be assigned an increased evaluation is 
rendered moot.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to his claims, including 
service medical records and post-service VA and private 
treatment records.  Since then, the veteran has indicated 
that there is no other evidence or information to add to the 
claims file.  

The RO also conducted medical inquiry in an effort to 
substantiate the veteran's claims by affording the veteran VA 
examinations, during which examiner addressed the nature, 
etiology and severity of the claimed conditions.  Since then, 
the veteran has not asserted that the examinations were 
inadequate.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claims

A.  Claim for Service Connection

The veteran seeks service connection for arthritis of the 
knees and ankles.  He asserts that this condition developed 
either in service, secondary to an ankle injury, or after 
service, secondary to his service-connected left foot 
disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §  1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).

Service connection may be presumed for arthritis if it is 
shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, and manifested this condition to a degree 
of 10 percent within one year from the date of his discharge 
and there is no evidence of record establishing otherwise.  
38 U.S.C.A. §§ 1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2005).  

In order to prevail with regard to the issue of service 
connection on the merits, there must be medical evidence of a 
current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Post-service medical records, including reports of VA 
examinations conducted since November 2001 and VA and private 
treatment records dated since 2000 confirm that the veteran 
currently has arthritis of the knees and ankles.  The 
questions thus become whether this condition is related to 
the veteran's active service or service-connected left foot 
disability and, if not, whether such condition manifested 
within a year of the veteran's discharge from service.  

The veteran's service medical records fail to show that the 
veteran sustained an ankle injury in service.  Instead, they 
show that he sustained a left foot injury in service, or more 
specifically, a fracture of the left 3rd and 4th metatarsals.  
During active service, no medical professional diagnosed the 
veteran with arthritis of the ankles or knees.  

A physician first diagnosed this condition in 2000, during a 
private outpatient treatment visit.  Since then, the veteran 
has continued to receive treatment for knee and ankle 
complaints, which various medical professionals have 
attributed, in part, to arthritis.  

No medical professional has linked the arthritis to the 
veteran's active service, or his service-connected 
disability.  In fact, one medical professional, an examiner 
who conducted a VA bones examination in November 2001, 
specifically ruled out such a relationship.  He based his 
opinion on a review of the claims file and supported it with 
well-reasoned rationale.

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the veteran's assertions represent the only evidence of 
record relating arthritis of his knees and ankles to his 
active service or service-connected left foot disability.  
Such assertions are insufficient to establish the necessary 
nexus in this case as the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge to 
render a competent opinion on causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions). 

Inasmuch as arthritis of the knees and ankles is not related 
to the veteran's active service or service-connected left 
foot disability and did not manifest to a compensable degree 
within a year of his discharge from active service, the Board 
concludes that such condition was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of this claim.  Rather, as a 
preponderance of the evidence is against the claim, such 
claim must be denied.

B.  Claim for Increased Evaluation

The veteran claims entitlement to an increased evaluation for 
his left foot disability.  He alleges that the noncompensable 
evaluation assigned this disability does not accurately 
reflect the severity of his left foot symptomatology, which 
has worsened and is affecting his ankle and knees.  The 
veteran's representative requests the Board to give the 
veteran the benefit of the doubt in the resolution of his 
claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations noted in the rating schedule are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower evaluation will be assigned.  38 C.F.R. § 4.7 (2005).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In other cases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history. 38 C.F.R. 
§ 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40, 4.45 (2005).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2005); see also DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (2005) (holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2005).

The RO has evaluated the veteran's left foot disability as 0 
percent disabling pursuant to Diagnostic Code (DC) 5284.  
This DC provides that a 10 percent evaluation is assignable 
for a moderate foot injury.  A 20 percent evaluation is 
assignable for a moderately severe foot injury.  38 C.F.R. § 
4.71a, DC 5284 (2005).

A compensable evaluation for a foot disability is also 
assignable if the evidence establishes that the disability 
involves moderate acquired flatfoot, bilateral weak foot, 
more than slight claw foot, anterior metatarsalgia, hallux 
valgus, hammer toe of all toes, unilateral, or moderate 
malunion or nonunion of the tarsal or metatarsal bones.  See 
38 C.F.R. § 4.71a, DCs 5276-5283 (2005).

In this case, the evidence establishes that the veteran's 
left foot disability picture does not more nearly approximate 
the criteria for a compensable evaluation under any 
applicable DC.

During routine training in service, in October 1945, the 
veteran fractured his left 3rd and 4th metatarsals.  This 
injury necessitated five days of hospitalization, after which 
the veteran returned to duty and did not express complaints 
associated with the fracture.  On separation examination 
conducted in January 1946, an examiner noted that the veteran 
had clinically normal feet.  

Following discharge, the veteran underwent VA examinations 
and received VA and private outpatient treatment; however, 
during examinations and treatment visits, no medical 
professional noted any symptomatology secondary to the in-
service fracture of the metatarsals.  During a VA examination 
conducted in March 2004, the veteran reported left foot 
symptomatology secondary to an in-service left ankle 
fracture.  In response to this report and without the benefit 
of having reviewed the claims file, which does not 
substantiate the veteran's report, the examiner noted 
residual left ankle symptomatology.  According to the 
remainder of the record, particularly the opinion of a VA 
examiner who evaluated the veteran in November 2001 and 
reviewed his claims file, this left ankle symptomatology is 
not related to the in-service fracture of the metatarsals.  
This is the only symptomatology of which the veteran 
complained since his discharge from service.  

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded an increased 
evaluation in the future should his left foot disability 
picture change.  See 38 C.F.R. § 4.1.  At present, however, 
the medical evidence of record establishes that the veteran's 
left foot disability is asymptomatic.  Therefore, the 0 
percent evaluation assigned this disability is appropriate.

Based on the foregoing, the Board concludes that the criteria 
for entitlement to a compensable evaluation for march 
fracture, left foot, have not been met.  In reaching this 
decision, the Board considered the complete history of the 
disability at issue as well as the current clinical 
manifestations and the effect this disability has on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2005).  In addition, the Board considered the applicability 
of the benefit-of-the-doubt doctrine, but as there is not an 
approximate balance of positive and negative evidence of 
record, reasonable doubt could not be resolved in the 
veteran's favor.  Rather, there is a preponderance of 
evidence against this claim, the claim must be denied.




ORDER

Service connection for arthritis, both knees and ankles, 
including as secondary to service-connected march fracture, 
left foot, is denied.

A compensable evaluation for march fracture, left foot, is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


